UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-02612 LUFKIN INDUSTRIES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-0404410 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , LUFKIN, TEXAS (Address of principal executive offices) (Zip Code) (936) 634-2211 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No_X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerXAccelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X There were14,964,537 shares of Common Stock, $1.00 par value per share, outstanding as of May 7, 2010. PART I - FINANCIAL INFORMATION Item 1.Financial Statements. LUFKIN INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Thousands of dollars, except share and per share data) March 31, December 31, Assets Current Assets: Cash and cash equivalents $ $ Receivables, net Income tax receivable Inventories Deferred income tax assets Other current assets Current assets from discontinued operations Total current assets Property, plant and equipment, net Goodwill, net Other assets, net Long-term assets from discontinued operations - - Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Current portion of long-term debt Accrued liabilities: Payroll and benefits Warranty expenses Taxes payable Other Current liabilities from discontinued operations Total current liabilities Long-term debt Deferred income tax liabilities Postretirement benefits Other liabilities Commitments and contingencies - - Long-term liabilities from discontinued operations 37 37 Shareholders' equity: Common stock, $1.00 par value per share; 60,000,000 shares authorized; 15,851,015 and 15,808,588 shares issued , respectively Capital in excess par Retained earnings Treasury stock, 919,168 and 923,168 shares, respectively, at cost ) ) Accumulated other comprehensive (loss) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements. LUFKIN INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (In thousands of dollars, except per share and share data) Three Months Ended March 31, Sales $ $ Cost of Sales Gross Profit Selling, general and administrative expenses Litigation reserve - Operating income Interest income 4 Interest expense ) ) Other income (expense), net ) Earnings from continuing operations before income tax provision and discontinued operations Income tax provision Earnings from continuing operations before discontinued operations Loss from discontinued operations, net of tax (5 ) ) Net earnings $ $ Basic earnings per share: Earnings from continuing operations $ $ Loss from discontinued operations - ) Net earnings $ $ Diluted earnings per share: Earnings from continuing operations $ $ Loss from discontinued operations - ) Net earnings $ $ Dividends per share $ $ See notes to condensed consolidated financial statements. LUFKIN INDUSTRIES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands of dollars) Three Months Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to cash provided by operating activities: Depreciation and amortization Recovery for losses on receivables ) ) LIFO expense - Deferred income tax benefit ) ) Excess tax benefit from share-based compensation ) - Share-based compensation expense Pension expense Postretirement obligation 77 (Gain) loss on disposition of property, plant and equipment ) 9 Loss from discontinued operations 5 Changes in: Receivables, net ) Income tax receivable 62 ) Inventories ) ) Other current assets ) ) Accounts payable ) Accrued liabilities Net cash provided by continuing operations Net cash used in discontinued operations - - Net cash provided by operating activities Cash flows from investing activites: Additions to property, plant and equipment ) ) Proceeds from disposition of property, plant and equipment 41 Increase in other assets ) ) Acquisition of other companies ) ) Net cash used in continuing operations ) ) Net cash provided by discontinued operations - - Net cash used in investing activities ) ) Cash flows from financing activites: Payments of notes payable ) ) Dividends paid ) ) Excess tax benefit from share-based compensation - Proceeds from exercise of stock options - Net cash used in financing activities ) ) Effect of translation on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Lufkin Industries, Inc. and its consolidated subsidiaries (the “Company”) and have been prepared pursuant to the rules and regulations for interim financial statements of the Securities and Exchange Commission. Certain information in the notes to the consolidated financial statements normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America has been condensed or omitted pursuant to these rules and regulations for interim financial statements. In the opinion of management, all adjustments, consisting of normal recurring accruals unless specified, necessary for a fair presentation of the Company’s financial position, results of operations and cash flows for the interim periods included in this report have been included. For further information, including a summary of major accounting policies, refer to the consolidated financial statements and related footnotes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. The results of operations for the three months ended March 31, 2010, are not necessarily indicative of the results that may be expected for the full fiscal year. The Company’s financial instruments include cash, accounts receivable, accounts payable, invested funds and debt obligations. The book value of accounts receivable, short-term debt and accounts payable are considered to be representative of their fair market value because of the short maturity of these instruments. The Company’s accounts receivable are not concentrated in one customer and are not viewed as an unusual credit risk. 2. Recently Issued Accounting Pronouncements In September 2009, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2009-13, Revenue Recognition (Topic 605):Multiple – Deliverable Revenue Arrangements – a consensus of the FASB Emerging Issues Task Force, which changes the accounting for certain revenue arrangements. The new requirements change the allocation methods used in determining how to account for multiple payment streams and will result in the ability to separately account for more deliverables, and potentially less revenue deferrals. Additionally, ASU 2009-13 requires enhanced disclosures in financial statements. ASU 2009-13 is effective for revenue arrangements entered into or materially modified in fiscal years beginning after June15, 2010 on a prospective basis, with early application permitted. The Company is currently evaluating the impact ASU 2009-13 will have on its financial statements. Management believes the impact of other recently issued standards, which are not yet effective, will not have a material impact on the Company's consolidated financial statements upon adoption. 3. Acquisitions On March 1, 2009 the Company acquired International Lift Systems (“ILS”), a Louisiana limited partnership.As a result of this acquisition the Company entered into a hold back agreement with the former owners of ILS.The total hold back is $4.5 million payable in three equal installments of $1.5 million each plus interest.Interest is calculated annually at 4% of the remaining balance of the hold back portion.The first installment was paid March 1, 2010; the second and third installments, each plus interest to date, are payable on March 1, 2011 and 2012, respectively.These hold back payments are not contingent upon any subsequent events.At March 31, 2010, the liabilities for these hold back payments were included in the accrued liabilities and other liabilities section of the consolidated balance sheet. On July 1, 2009 the Company completed the acquisition of Rotating Machinery Technology, Inc. (“RMT”), a New York corporation.RMT is a recognized leader in the turbo-machinery industry, specializing in the analysis design and manufacture of precision, custom-engineered tilting-pad bearings and related components for high-speed turbo equipment operating in critical duty applications.RMT also services, repairs and upgrades turbo-expander process units for air and gas separation, both on-site with its skilled field service team and at its repair facility in Wellsville, New York. 4. Discontinued Operations During the second quarter of 2008, the Trailer segment was classified as a discontinued operation. Operating results of discontinued operations were as follows (in thousands of dollars): Three Months Ended March 31, Sales $
